DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-8 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/21 and 9/4/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, claim 1 reciting “a radiation pattern” and “a flexible circuit board connecting the first electrode layer and the second electrode layer with each other along a lateral portion of the dielectric layer” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 reciting “a radiation pattern” is indefinite, since scope of this limitation, in view of the instant invention, cannot be ascertained. This limitation appears to contradict Fig. 5 of the invention, depicting a radiating patch pattern 112. A skilled artisan would appreciate that “a radiation pattern” is 
Claim 1 reciting “a flexible circuit board connecting the first electrode layer and the second electrode layer with each other along a lateral portion of the dielectric layer” is indefinite, since it’s unclear how the first and second electrode layers are to each other as claimed absent “intermediate layers”. The limitation appears to NOT be commensurate with Figs. 1-2 of the invention, depicting a flexible circuit board 150 connecting the first electrode layer 110 and the second electrode layer 90 with each other along a lateral portion of the dielectric layer 100 by virtue of using respective intermediate layers 130/140 and 70. Such intermediate layers are required for the antenna device’s intended purpose (e.g., efficiency of grounding and noise removing improved by the flexible circuit board; see abstract).
Claims 2-8 are rejected for depending therefrom. 
There should be a clear recitation of interrelated structure in order to provide a complete and operable antenna device. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over “Kawahata” (US 2020/0312798).

a dielectric layer 10 (Fig. 4B); 
a first electrode layer disposed on a top surface of the dielectric layer, the first electrode layer comprising a radiation pattern (11, 13; ¶ [0057]); 
a second electrode layer 15 disposed on a bottom surface of the dielectric layer (Fig. 1B); and 
a flexible circuit board 20 [0040]. 
Kawahata fails to expressly teach the flexible circuit board connecting the first electrode layer and the second electrode layer with each other along a lateral portion of the dielectric layer.
However, Kawahata depicts the flexible circuit board 20A along a lateral portion of the dielectric layer 10 (Fig. 3A), and teaches [0043] “Because secondary resonance occurs between the feeding element 11 and the parasitic element 21 and between the feeding element 13 and the parasitic element 22, the operating frequency band can be broadened.” 
Kawahata further teaches [0052] “The directivity direction of the patch antenna can be changed by bending the second substrate 20.” 
Additionally, Kawahata teaches [0058] “The ground plane 45 disposed on the upper surface of the second substrate 20 is connected to the ground plane 15 with a via 46 disposed through the second substrate 20 and a via 16 disposed through the first substrate 10 interposed therebetween.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to design Kawahata’s invention to have the flexible circuit board connecting the first electrode layer and the second electrode layer with each other along a lateral portion of the dielectric layer, in order to change directivity of the antenna device and broaden its operating frequency, thereby facilitating communication efficiency.  
 

wherein the second electrode layer comprises a ground layer 15 (Fig. 4B).

Allowable Subject Matter
Claims 4-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Corbin (US 2014/0111684), Fig. 9
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN Z ISLAM whose telephone number is (571)270-1719. The examiner can normally be reached Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/HASAN Z ISLAM/Primary Examiner, Art Unit 2845